Mr. Justice Leech delivered the opinion of the court: The declaration filed in this case alleges that claimant is one of the arbitrators of the Industrial Commission of the State of Illinois, having been duly appointed as arbitrator by Honorable Len Small, Governor of .the State of Illinois, and that he has since the date of his appointment qualified, acting as 'one of the arbitrators of the Industrial Com-' mission of the State of Illinois; that he is a resident of the city of East St. Louis in St. Clair county, Illinois, and that his duties as arbitrator require his presence in Chicago and other cities for the purpose of hearing and determining cases, and that during the months of February, March and April, 1925, claimant made trips from East St. Louis to Chicago and return and was by reason of Ms duties compelled to remain in CMcago during various periods of time, paying in said city Ms board and room during the time that he was required by his duties to remain there; that during the month of May, 1925, he was required in the performance of his duties to make a trip to Dixon and Galena, and during the month of June to make a trip to Cairo, Metropolis and other towns in the southern part of the State; that during the month of May he was also required to remain in CMcago for various periods of time and to make trips from Chicago to East St. Louis and that during the month of June he was also required in furtherance of his duties to be and remain in Chicago during . the month of June, 1925, and to pay board and room while in said city; that he was compelled during said period of time to pay out for meals and lodging while in the city of Chicago $388.00 and for railroad fare the sum of $194.92, making a total of $512.92, and that he has not been reimbursed for same. A demurrer filed by the Attorney General to the declaration is sustained as a matter of law. It appears from an examination of the case that subsequently expenses of a like nature were paid to this arbitrator and other arbitrators similar to this, and that same are now being- approved and paid. We accordingly award claimant the sum of $512.92.